UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811 02995 Exact name of registrant as specified in charter: NRM Investment Company Address of principal executive offices: NRM Investment Company, Rosemont Business Campus, Suite 112, Building 3 - 919 Conestoga Road, Rosemont, Pennsylvania 19010 Name and address of agent for service: John H. McCoy, President, NRM Investment Company, Rosemont Business Campus, Suite 112, Building 3 - 919 Conestoga Road, Rosemont, Pennsylvania 19010 Registrant's Telephone Number:(610) 527-7009 Date of fiscal year end:August 31, 2007 ITEM 1 – REPORTS TO STOCKHOLDERS A copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act is attached hereto. ITEM 2CODE OF ETHICS: The registrant has adopted a code of ethics. It is incorporated by reference to Exhibit to Item 11 (a)(1) to registrant’s N-CSR filed for its fiscal year ending August 31, 2005. The code of ethics is available, without charge, upon request, by calling the Fund’s assistant secretary, Edward Fackenthal, collect at 610 279 3370 or contacting him at his email address: edwardfackental@cs.com. The code of ethics is also available on the EDGAR Database on the Commission's Internet site at http://www.sec.gov. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT: The Board of Directors does not have an audit committee and accordingly the entire board oversees the Registrant’s accounting and financial reporting processes including the audits of its financial statements. The board employs an outside accountant responsible for normal bookkeeping, tax preparation and recordkeeping, and employs a firm of independent auditors to report on internal controls and certify its financial records on an annual basis. The bookkeeper and outside auditor both qualify as financial experts. The outside accountant and auditor are engaged on behalf of the Registrant by the Company’s president and their engagements are ratified yearly by the shareholders. The outside auditor provides no services for the Registrant’s investment adviser. Note: four members of the five-member board of directors own 91.6% of its shares. Registrant has no salaried employees to otherwise fulfill the role of financial expert. ITEM 4. ACCOUNTANT FEES AND SERVICES 2006 2007 (a)Audit fees: 16,000 17,000 (b)Related fees 0 0 (c) (d) Tax & other fees 6,400 6,800 1 ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS See Item 3. ITEM 6 – SCHEDULE OF INVESTMENTS The information is included as part of the report to shareholders filed under Item 1 of this report and attached hereto. ITEMS 7, 8 Not applicable to Registrant 1 Billed annually on a non-segregated basis. 2 ITEM 9 – SUBMISSION OF MATTER TO A VOTE OF SECURITY HOLDERS None. ITEM – 10 CONTROLS AND PROCEDURES The Fund operates through its five-member board of directors sitting as an executive committee of the whole. It has no employees other than its officers none of whom receives compensation other than nominal director’s fees. It engages independent contractors to provide investment, financial and custodial services. Portfolio Procedures 1. The Investment Advisor and those authorized to execute investment transactions do not have discretion to change the Fund’s portfolio outside of the guidelines established by the Board of Directors. 2. Any significant inflows or outflows of cash will be brought to the President’s attention to confirm that arelated purchase or sale of securities orother disbursement wasauthorized by him. Investment Custody and Shareholder Services 1. All transactions with shareholders and the custody of the Fund’s Securities are performed by an independent corporate custodian.Any changes to these functions must be authorized by the Board of Directors. Accounting and Reporting 1. The recording, summarizing and reporting of all financial data will be performed by a CPA who is independent of the buying and selling of securities as well as the disbursement of the Fund’s cash and transfer of the Fund’s assets. 2. Upon discovery, the CPA will bring any unusual transaction directly to the President and/or Board’s attention. 3 3. The CPA will provide directly to the Board of Directors a Statement of Net Assets and a Statement of Operations in accordance with generally accepted accounting principles within ten business days of each month end. 4 CERTIFICATIONS I, John H. McCoy, President and Treasurer of the Fund certify that: 1.I have reviewed this report on Form N-CSR of NRM Investment Company; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report; 4.The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and 5 (d)Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5.The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: 10/30/07 /s/ John H. McCoy John H. McCoy, President and Treasurer 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NRM Investment Company By:/s/ John H. McCoy John H. McCoy, President and Treasurer Date: 10/30/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ John H. McCoy John H. McCoy, President and Treasurer Date: 10/30/07 By: /s/ Edward Fackenthal Edward Fackenthal, Counsel and Assistant Secretary Date: 10/30/07 7 EXHIBITS NRM Investment Company Financial Report August 31, 2007 Table of Contents August 31, 2007 Page Financial Statements Report of Independent Registered Public Accounting Firm 1 Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors NRM Investment Company We have audited the accompanying statement of assets and liabilities of NRM Investment Company (the Fund), including the schedule of investments, as of August31, 2007, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights.Our procedures included confirmation of securities owned as of August31, 2007, by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of NRM Investment Company as of August31, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 4 to the financial statements, the Fund has been identified as a potentially responsible party by the Environmental Protection Agency in remedial activities relating to an environmental matter. The Fund has recorded a liability of $1,150,000 as of August 31, 2007 as its best estimate of its remaining exposure in this matter. Due to the uncertainties in settling the environmental matter, it is at least reasonably possible that the Fund’s estimate of remaining exposure will change in the near term. Beard Miller Company LLP Reading, Pennsylvania October 26, 2007 1 NRM Investment Company Statement of Assets and Liabilities August 31, 2007 2007 Assets Investments at fair value (cost $13,916,355) $ 13,836,254 Interest and dividends receivable 148,721 Prepaid expenses 4,469 Total Assets 13,989,444 Liabilities Accrued expenses and other liabilities 1,174,426 Net Assets, Applicable to 3,608,416 Outstanding Shares, Equivalent to $3.55 a Share $ 12,815,018 See notes to financial statements. 2 NRM Investment Company Schedule of Investments August 31, 2007 Principal Amount or Shares Fair Value Municipal Bonds - 56.0% General Obligation Bonds - 8.0% Bucks County, Pennsylvania, 5.00%, due 6/15/11, callable 6/15/09 at 100 100,000 $ 102,315 Pittsburgh, Pennsylvania, 5.00%, due 9/1/12, callable 3/1/12 at 100 (AMBAC) 250,000 262,813 PennsylvaniaState, First Series, 5.00%, due 7/1/13 300,000 318,468 Berks County, Pennsylvania, 5.00%, due 11/15/14, callable 11/15/08 at 100 (AMBAC) 100,000 101,371 Philadelphia, PennsylvaniaSchool District, 5.625%, due 8/1/15, callable 8/1/12 at 100 (FGIC) 300,000 325,821 Total General Obligation Bonds 1,110,788 Housing Finance Agency Bonds - .9% Odessa, Texas Housing Finance Corporation, Home Mortgage Revenue Refunding, 8.45%, due 11/1/11, callable 11/1/05 at 103 16,518 16,637 California Housing Finance Agency, Home Mortgage, 10.25%, due 2/1/14, callable 2/1/99 at 100 40,000 40,935 Minnesota State Housing Finance Agency, Single-Family Mortgage, 5.95%, due 1/1/17, callable 1/1/07 at 101.50 60,000 60,586 Total Housing Finance Agency Bonds 118,158 Other Revenue Bonds - 47.1% Parkland, PennsylvaniaSchool District, 5.375%, due 9/1/15 (FGIC) 170,000 186,703 Grand Rapids, Michigan Downtown Development Authority, 6.60%, due 6/1/08, callable 6/1/06 at 100 365,000 365,785 Faulkey Gully Municipal Utility District, Texas, 4.50%, due 3/1/09 (FSA) 70,000 70,292 Montgomery County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/10 500,000 519,015 Allegheny County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/11 (MBIA) 100,000 104,757 Pennsylvania State Higher Educational Facilities Authority, 5.25%, due 1/1/12, callable 7/1/08 at 100 (MBIA) 175,000 177,097 Philadelphia, Pennsylvania Gas Works, 18th Series, 5.00%, due 8/1/11 (CIFG) 300,000 313,164 MontgomeryCountyPennsylvania Higher Educational Authority, 5.00%, due 4/1/12 (Radian) 225,000 230,810 See notes to financial statements. 3 NRM Investment Company Schedule of Investments (Continued) August 31, 2007 Principal Amount or Shares Fair Value Municipal Bonds - 56.0% (Continued) Other Revenue Bonds - 47.1% (Continued) Pennsylvania State Higher Educational Facilities Authority, 5.375%, due 7/1/12, callable 7/1/09 at 100 (AMBAC) 100,000 $ 103,027 Pennsylvania Infrastructure Investment Authority, 5.00%, due 9/1/12 500,000 528,430 Pennsylvania State Higher Educational Facilities Authority, 5.50%, prerefunded 1/01/13 350,000 377,881 Jackson, Mississippi Redevelopment Authority, Jackson Street Area Project, 5.70%, due 4/1/13, callable 10/1/05 at 100 (MBIA) 100,000 100,127 Harrisburg, Pennsylvania Recovery Facilities, 5.00%, due 9/1/13, callable 9/1/08 at 101 (FSA) 100,000 102,293 Harrisburg, Pennsylvania Recovery Facilities, 5.00%, mandatory put 12/1/13 425,000 450,887 Philadelphia, Pennsylvania Wastewater, 5.25%, due 11/1/14, callable 11/1/12 at 100 (FGIC) 250,000 266,695 Philadelphia, Pennsylvania Wastewater, 5.00%, due 7/1/14 250,000 267,093 Pennsylvania State Turnpike Commission, 5.25%, due 12/1/14, callable 12/1/08 at 101 (AMBAC) 230,000 236,596 Pennsylvania State Turnpike Commission, 5.25%, due 12/1/15, callable 12/1/08 at 101 (AMBAC) 200,000 205,737 Allegheny County, Pennsylvania Higher Educational Building Authority, 5.50%, due 3/15/16, callable 6/15/12 at 100 (AMBAC) 150,000 166,173 Pennsylvania State Higher Educational Facilities Authority, 5.00%, due 6/15/16, callable 6/15/12 at 100 (AMBAC) 100,000 104,260 Philadelphia, Pennsylvania Gas Works, Fourth Series,5.25%, due 8/1/16, callable 8/1/13 250,000 269,280 Philadelphia, Pennsylvania Industrial Development Lease Revenue, 5.40%, due 2/15/17, callable 2/15/07 at 102 (MBIA) 100,000 101,722 Chester County, Pennsylvania Health and Educational Authority (Devereux), 5.00%, due 11/1/18 405,000 418,608 Michigan Municipal Bond Authority, LOC Government Loans, 6.125%, due 12/1/18, callable 12/1/04 at 102, callable 12/1/06 at 100 (FGIC) 100,000 100,000 Tobacco Settlement Financial Corporation, New Jersey,5.00%, due 6/1/19 , callable 6/1/17 200,000 199,032 Volusia County Florida Educational Facilities Authority, 5%, due 10/15/25, callable 10/15/15 310,000 296,112 See notes to financial statements. 4 NRM Investment Company Schedule of Investments (Continued) August 31, 2007 Principal Amount or Shares Fair Value Municipal Bonds - 56.0% (Continued) Other Revenue Bonds - 47.1% (Continued) North Carolina Medical Care Community Mortgage Revenue (ChathamHospital), 5.25%, due 8/1/26, callable 2/1/17 at 100 (MBIA) 250,000 $ 261,581 Total Other Revenue Bonds 6,523,157 Total Municipal Bonds (Cost $7,810,569) 7,752,103 Preferred Stock – 43.4% ABN Amro Capital Trust VI, 6.25% 20,000 483,000 AegonNV , 6.50% 15,000 366,000 AegonNV, 6.875% 10,000 248,200 Barclays Bank, PLC ADR 20,000 493,400 Deutsche Bank Contingent Cap Tr, 6.55% 15,000 360,150 Federal Home Loan Mortgage Corporation, 6.42% 5,000 271,250 Goldman Sachs Group, Inc. 1/1000 B 15,000 365,850 HSBC USA, Inc., 1/40 Series H 20,000 526,200 ING Group NV, 7.05% 10,000 247,700 ING Group NV, Perpetual Debt Security 16,000 371,520 Lehman Brothers Holdings, Inc. C Dep. 1/10 10,000 455,000 Metlife, Inc., 6.50% 17,500 441,175 Prudential PLC, 6.50% 12,500 309,375 Royal Bank of Scotland Group PLC ADR Series R 10,000 232,500 Royal Bank of Scotland Group PLC ADR Series Q 20,000 500,400 Santander Financial SA, 6.41% 14,000 334,040 Total Preferred Stocks (Cost $6,027,395) 6,005,760 Short-Term Investments - at Cost Approximating Fair Value - 0.6% Federated
